Upon consideration of the conditional petition filed on the 28th of April 2017 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 8th of June 2017."
Therefore the case is docketed as of the date of this order's certification. Briefs of the *619respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).